Exhibit 10.5(d)

THIRD AMENDMENT TO THE MANAGEMENT AGREEMENT

This THIRD AMENDMENT dated as of the 27th day of May, 2014 to the MANAGEMENT
AGREEMENT made as of the 1st day of April, 1997, (the “Management Agreement”)
and as amended on March 1, 1999, and April 1, 2001, among CERES MANAGED FUTURES
LLC (formerly SMITH BARNEY FUTURES MANAGEMENT LLC), a Delaware limited liability
company (“CMF”), POTOMAC FUTURES FUND L.P. (formerly SMITH BARNEY POTOMAC
FUTURES FUND L.P.), a New York limited partnership (the “Partnership”) and
CAMPBELL & COMPANY, INC., a Maryland corporation (the “Advisor,” and together
with CMF and the Partnership, the “Parties”). Capitalized terms not defined
herein have the meaning ascribed to such terms in the Management Agreement.

W I T N E S S E T H:

WHEREAS, the Partnership currently pays the Advisor a monthly fee for
professional management services equal to 2.0% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and

WHEREAS, effective as of June 1, 2014, the Parties wish to decrease the
professional management services fee to 1.50% per year of the month-end Net
Assets of the Partnership allocated to the Advisor; and

WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change.

NOW, therefore, the Parties agree as follows:

1. The text of Section 3(a) of the Management Agreement shall be deleted in its
entirety and replaced by the following:

“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership and (ii) a monthly fee for professional management services equal to
1/12 of 1.50% (1.50% per year) of the month-end Net Assets of the Partnership
allocated to the Advisor.”

2. The foregoing amendment shall take effect as of the 1st day of June, 2014.

3. In all other respects the Management Agreement remains unchanged and of full
force and effect.

4. This Third Amendment may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together shall constitute the
same agreement.

5. This Third Amendment shall be governed by and construed in accordance with
the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Third Amendment to the Management Agreement has been
executed for and on behalf of the undersigned as of the day and year first above
written.

 

CERES MANAGED FUTURES LLC By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director POTOMAC FUTURES FUND
L.P. By:   Ceres Managed Futures LLC   (General Partner) By:  

/s/ Alper Daglioglu

Name:   Alper Daglioglu Title:   President and Director CAMPBELL & COMPANY, INC.
By:  

/s/ Thomas P. Lloyd

Name:   Thomas P. Lloyd Title:   General Counsel By:  

/s/ Gregory T. Donovan

Name:   Gregory T. Donovan Title:   Chief Financial Officer

 

-2-